 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CARLOS VALDEZ-MENDOZA
 7
 8
                     IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,    )   Case No.   2:19-CR-94-JAM
12                                )
                                  )   STIPULATION AND ORDER TO CONTINUE
13   Plaintiff,                   )   STATUS CONFERENCE AND CONVERT TO
                                  )   CHANGE OF PLEA HEARING
14   vs.                          )
                                  )   Date: July 16, 2019
15   CARLOS VALDEZ-MENDOZA,       )   Time: 9:15 A.M.
                                  )   Judge: Hon. John A. Mendez
16                                )
     Defendant.                   )
17
18         IT IS HEREBY STIPULATED and agreed by and between McGregor

19   W. Scott, United States Attorney, through Mira Chernick,

20   Assistant United States Attorney, counsel for Plaintiff, and

21   Heather Williams, Federal Defender, through Assistant Federal

22   Defender Christina Sinha, counsel for Defendant Mr. Valdez-

23   Mendoza, that the status conference currently set for July 16,
24   2019 may be converted to a Change of Plea hearing and set for
25   August 13, 2019.
26         The parties have recently agreed to a resolution in this
27   matter and are therefore requesting a Change of Plea hearing.
28
                                       -1-
 1   The parties further request an exclusion of time from July 16,

 2   2019 to August 13, 2019 under the Speedy Trial Act pursuant to

 3   18 U.S.C. § 3161(H)(7)(A) and (B)(iv) (Local Code “T4”). The

 4   government has produced approximately 511 pages of discovery,

 5   which the defense requires time to review in order to prepare a

 6   defense should the Change of Plea not be completed as planned,

 7   and for sentencing purposes.   The parties therefore respectfully

 8   request the Court to find that the ends of justice served by

 9   continuing the case as requested outweigh the interest of the
10   public and the defendant in a trial within the original date
11   prescribed by the Speedy Trial Act, and to exclude time from
12   July 16, 2019 to August 13, 2019 pursuant to Local Code T4.
13        Nothing in this stipulation and order shall preclude a
14   finding that other provisions of the Speedy Trial Act dictate
15   that additional time periods are excludable from the period
16   within which a trial must commence.
17                                  Respectfully submitted,
18                                  HEATHER E. WILLIAMS
                                    Federal Defender
19
20   Date: July 15, 2019            /s/ Christina Sinha
                                    CHRISTINA SINHA
21                                  Assistant Federal Defender
                                    Attorneys for Defendant
22                                  CARLOS VALDEZ-MENDOZA
23
24
     Date: July 15, 2019            MCGREGOR W. SCOTT
25                                  United States Attorney

26                                  /s/ Mira Chernick
                                    MIRA CHERNICK
27                                  Assistant United States Attorney
                                    Attorney for Plaintiff
28
                                     -2-
 1                                ORDER

 2        The Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the

 4   parties’ stipulation in its entirety as its order. The status

 5   conference currently set for July 16, 2019 is hereby reset for

 6   August 13, 2019, and is converted to a Change of Plea hearing.

 7   The time period of July 16, 2019 to August 13, 2019, inclusive,

 8   is deemed excludable under the Speedy Trial Act pursuant to 18

 9   U.S.C. § 3161(H)(7)(A) and (B)(iv) (Local Code “T4”).
10
11   IT IS SO ORDERED.
12
13   Dated: July 15, 2019          /s/ John A. Mendez
                                   HONORABLE JOHN A. MENDEZ
14
                                   United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
